Case: 19-40043    Document: 00515684758         Page: 1    Date Filed: 12/23/2020




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit


                                      No. 19-40043
                                                                           FILED
                                                                   December 23, 2020
                                                                      Lyle W. Cayce
JUAN ALANIZ,                                                               Clerk

              Plaintiff–Appellant,

v.

U.S. RENAL CARE, INCORPORATED,

              Defendant–Appellee.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:17-CV-146


Before OWEN, Chief Judge, and HAYNES and COSTA, Circuit Judges.
OWEN, Chief Judge:*
        Juan Alaniz sued U.S. Renal Care, Inc. (USRC), his former employer,
alleging age discrimination and that USRC retaliated against him for engaging
in activities protected by the Age Discrimination in Employment Act (ADEA).
The district court granted summary judgment to USRC. We affirm the district
court’s judgment with respect to the retaliation claim but reverse and remand
regarding the age discrimination claim.




        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             1
   Case: 19-40043    Document: 00515684758     Page: 2   Date Filed: 12/23/2020




                                        I
       Alaniz was hired by Rebeca Perez in August 2016 to work as a Licensed
Master Social Worker in USRC’s San Benito clinic. Alaniz alleges that shortly
after he began working for USRC, coworkers began harassing him.               For
instance, in January 2017, Perez told Alaniz that a younger person was waiting
to be called in for his position. That March, Perez told Alaniz that younger
employees can move more quickly and be more easily molded than older
employees. A clerk in the front office also told Alaniz that it was a joke for old
people to continue to work.
       Alaniz also alleges that younger colleagues would use the overhead
intercom to page him for questionable reasons, such as receiving a fax,
receiving a letter, or seeking his response to random questions, all while
mocking him and admonishing him to “hurry up.” These colleagues would also
walk into Alaniz’s office without knocking on the door to answer his phone or
take papers from his desk while he was counseling patients on private,
sensitive matters. Having witnessed this harassment, patients under Alaniz’s
care told him that they were unhappy with the lack of respect shown to him by
clinic staff.
       In April 2017, Alaniz reported each of these matters and others to
USRC’s human resources department in a formal grievance. Ryan Alicaya,
USRC’s regional director, came to the clinic to respond to the grievance. At the
start of their meeting, Alicaya allegedly told Alaniz that he was going to side
with Alaniz’s supervisor. Alicaya also implied he would fire Alaniz if he needed
to return. During this time, someone, either Alicaya or a clinical outcome
specialist, told Perez to document all of the staff’s complaints against Alaniz.
Following these meetings, Perez gathered grievances against Alaniz from
other employees. She also wrote three of her own.


                                        2
  Case: 19-40043    Document: 00515684758     Page: 3   Date Filed: 12/23/2020




      Alaniz’s colleagues allegedly continued to harass him. As a result, Alaniz
filed a complaint with the EEOC in May of 2017. USRC received notice of the
EEOC complaint, and soon thereafter, a physician at the facility came into
Alaniz’s office and asked if Alaniz had filed the complaint.      When Alaniz
confirmed he had filed the EEOC complaint, the physician “stormed out” of
Alaniz’s office.
      Alicaya returned to the San Benito clinic in June, shortly after the
physician’s confrontation with Alaniz in Alaniz’s office. Alicaya spent two days
at the San Benito clinic reviewing allegedly forged patient documents. On the
second day, Alicaya called Alaniz into a conference room and told Alaniz it
would be Alaniz’s last day with USRC. Alicaya accused Alaniz of forging a few
signatures on patient forms.
      When confronted with the alleged forgery, Alaniz denied the accusations.
Alaniz also told Alicaya that he was not the only employee responsible for
obtaining patient signatures. Alaniz knew that a patient whose signature he
was accused of forging was on her way to the clinic that day. Alaniz asked
Alicaya if he would talk with the patient and permit Alaniz to prove that he
did not forge her signature. Alicaya refused and fired Alaniz. That day, the
patient’s husband wrote USRC a letter explaining that Alaniz did not forge his
wife’s signature; rather, the husband had signed the form in his wife’s presence
and with her permission because of her limited eyesight. When USRC reported
Alaniz to the Texas Workforce Commission for forgery, the Commission found
that the accusations lacked merit.
      Alaniz was fifty-three years old when USRC terminated his employment.
Following Alaniz’s termination, USRC recalled Delia Rocha to replace him.
Rocha was the retired social worker whom Alaniz had originally replaced. She
was nearly six years older than Alaniz. Following earlier advice from Alaniz


                                       3
    Case: 19-40043      Document: 00515684758          Page: 4     Date Filed: 12/23/2020




that the clinic could use two social workers due to the large number of cases,
USRC also hired a second social worker, Bianca Acosta, in August, about a
month and a half after Alaniz’s termination. She was twenty-six years old at
the time. Rocha, meanwhile, continued working for USRC for at least fifteen
months after she was rehired.
       Alaniz sued USRC, asserting age discrimination and that USRC
retaliated against him for engaging in activities protected by the ADEA. The
district court granted summary judgment to USRC. This appeal followed.
                                              II
       “We review a summary judgment de novo, applying the same legal
standards as the district court.” 1 Summary judgment is appropriate only “if
the movant shows that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” 2 When reviewing
summary judgment, “[t]he evidence and all inferences must be viewed in the
light most favorable to the non-movant.” 3
                                              III
       We have carefully reviewed Alaniz’s response in the district court to
USRC’s motion for summary judgment. The only issue that Alaniz addressed
in that response was his age discrimination claim.                   He did not brief his
retaliation claim, top side or bottom, in the district court. Though he did brief




1 Prospect Capital Corp. v. Mut. of Omaha Bank, 819 F.3d 754, 756-57 (5th Cir. 2016) (citing
Hemphill v. State Farm Mut. Auto. Ins. Co., 805 F.3d 535, 538 (5th Cir.2015)); see also Patel
v. Tex. Tech Univ., 941 F.3d 743, 747 (5th Cir. 2019) (citing Ezell v. Kan. City S. Ry. Co., 866
F.3d 294, 297 (5th Cir. 2017)).
2 FED. R. CIV. P. 56(a).
3 Germain v. US Bank Nat’l Ass’n, 920 F.3d 269, 272 (5th Cir. 2019) (citing FDIC v. Dawson,

4 F.3d 1303, 1306 (5th Cir. 1993)).
                                               4
    Case: 19-40043       Document: 00515684758           Page: 5     Date Filed: 12/23/2020




the retaliation claim in this court, we cannot consider an issue that was not
presented to the district court. 4
                                               IV
       The ADEA “prohibit[s] an employer from discharging an employee on
account of that employee’s age.” 5 “Because ‘there will seldom be eyewitness
testimony as to the employer’s mental processes,’ claims brought under [the
ADEA] typically rely on circumstantial evidence that is evaluated under the
burden-shifting       framework first articulated              in   McDonnell       Douglas.” 6
“Under McDonnell Douglas, a plaintiff must first establish a prima facie case
of age discrimination by showing that (1) he was discharged; (2) he was
qualified for the position; (3) he was within the protected class at the time of
discharge; and (4) he was either i) replaced by someone outside the protected
class, ii) replaced by someone younger, or iii) otherwise discharged because of
his age.” 7
       “If the plaintiff successfully makes out a prima facie case, the burden
shifts to the employer to articulate a legitimate, nondiscriminatory reason for
the termination.” 8        If the employer articulates a legitimate reason for
termination, then the “employee must ‘prove by a preponderance of the
evidence that the legitimate reasons offered by the defendant were not its true


4 Keelan v. Majesco Software, Inc., 407 F.3d 332, 339 (5th Cir. 2005) (“It is well settled in this
Circuit that the scope of appellate review on a summary judgment order is limited to matters
presented to the district court.” (first citing Keenan v. Tejeda, 290 F.3d 252, 262 (5th Cir.
2002); and then citing Frank C. Bailey Enters., Inc. v. Cargill, Inc., 582 F.2d 333, 334 (5th
Cir. 1978))).
5 Goudeau v. Nat’l Oilwell Varco, L.P., 793 F.3d 470, 474 (5th Cir. 2015); see also 29 U.S.C.

§ 623(a)(1).
6 Goudeau, 793 F.3d at 474 (first quoting Reeves v. Sanderson Plumbing Prods. Inc., 530 U.S.

133, 141 (2000); and then citing Bienkowski v. Am. Airlines, Inc., 851 F.2d 1503, 1504-05 (5th
Cir. 1988)); see also McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
7 Goudeau, 793 F.3d at 474 (internal quotation marks omitted) (quoting Machinchick v. PB

Power, Inc., 398 F.3d 345, 350 (5th Cir. 2005)).
8 Id.


                                                5
     Case: 19-40043    Document: 00515684758         Page: 6     Date Filed: 12/23/2020




reasons, but were a pretext for discrimination.’” 9 “The ADEA thus requires a
‘but-for’ standard of causation.” 10        Further, when the employer fires an
employee based on allegations leveled by another employee, the plaintiff
successfully rebuts the employer’s proffered reason for the termination if the
plaintiff presents evidence that the termination was in bad faith. 11
        Here, Alaniz gives two reasons for why he has made a prima facie case
that USRC engaged in age discrimination against him. First, Alaniz argues
that he was an adequate worker based on his performance review, yet he was
replaced by someone who was both outside the protected class and significantly
younger than him. Although Alaniz was immediately replaced by Rocha, who
was nearly six years older, USRC also hired a second social worker, Acosta,
who was twenty-seven years younger than Alaniz. Alaniz argues that USRC
actually replaced him with Acosta; Rocha was only legal cover, he asserts.
Alaniz bases this second argument on the contention that “[t]he record
supports the inference that actions taken by management were designed to
protect the company rather than protect Alaniz from discrimination.” Alaniz
specifically mentions the fact that USRC began collecting grievances against
him after he filed a human resources complaint about age discrimination. The
argument is that the company was trying to protect itself from future
litigation, as evidenced by the collection of grievances, and rehiring Rocha as
cover was in line with that goal.
        With regard to Alaniz’s first argument, Rocha was Alaniz’s immediate
and sole replacement for nearly two months. She also remained on the job for
at least fifteen months after being rehired—longer than Alaniz worked at
USRC. To the extent that Alaniz was replaced by both Rocha and Acosta,


9 Id. (quoting Squyres v. Heico Cos., 782 F.3d 224, 231 (5th Cir. 2015)).
10 Id. at 475 (quoting Squyres, 782 F.3d at 231).
11 See Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 379 (5th Cir. 2010).


                                             6
     Case: 19-40043     Document: 00515684758         Page: 7     Date Filed: 12/23/2020




whenever a business replaces someone with both older and younger employees,
a number of courts have held that a plaintiff is generally unable to establish a
prima facie case of age discrimination based on replacement by a younger
employee. 12
        However, we note that although replacement by someone older suggests
there is no age discrimination, it does not prove there was no age
discrimination. 13 In fact, our sister circuits have concluded that various facts
can reasonably support an inference that an older, temporary replacement was
simply hired to ward off a threatened discrimination suit, and that the plaintiff
can still prove he was “otherwise discharged because of his age.” 14 Alaniz does
point to evidence that he was “otherwise discharged because of his age,” as is
often required in alleged-cover cases. 15 Perez made several ageist comments
to Alaniz. She told him that a younger person was waiting to be called for his
position. Perez remarked to Alaniz that young employees move more quickly
and can be molded more easily. She also stated that she did not understand
why old people were getting jobs and young people were looking for work.
Alaniz has also presented evidence that the reason for his termination, forging
a patient’s signature on a form, was false and pretextual. Though Alaniz’s
briefing is not well organized, his age discrimination should have survived
summary judgment on the record presently before us.



12 See, e.g., Hyland v. Am. Int’l Grp., 360 F. App’x 365, 367 (3d Cir. 2010); Joyce v. Taylor
Health & Rehab. Ctr., LLC, No. 3:12-CV-1124, 2014 WL 807472, at *5-6 (M.D. Pa. Feb. 28,
2014), aff’d, 609 F. App’x 104 (3d Cir. 2015); Reese v. Micro Dental Labs., No. C 06-5873 SBA,
2007 WL 2949548, at *4 (N.D. Cal. Oct. 10, 2007), aff’d, 323 F. App’x 594 (9th Cir. 2009);
Suslovic v. Black & Decker, Inc., No. 1:06CV116, 2007 WL 2153277, at *9 (N.D. Ohio July 23,
2007), aff’d, 300 F. App’x 393 (6th Cir. 2008) (per curiam).
13 See Loeb v. Textron, Inc., 600 F.2d 1003, 1013 n.9 (1st Cir. 1979), abrogated on other

grounds by Trans World Airlines, Inc. v. Thurston, 469 U.S. 111 (1985); see also Greene v.
Safeway Stores, Inc., 98 F.3d 554, 561-62 (10th Cir. 1996).
14 Goudeau, 793 F.3d at 474; see Greene, 98 F.3d at 560-62; Loeb, 600 F.2d at 1013 n.9.
15 Goudeau, 793 F.3d at 474; see Greene, 98 F.3d at 560-62.


                                              7
  Case: 19-40043   Document: 00515684758   Page: 8   Date Filed: 12/23/2020




                             *      *      *
     For these reasons, we AFFIRM the district court’s judgment with regard
to the retaliation claim and REVERSE and REMAND with regard to the age
discrimination claim.




                                    8